The defendant files the following motion:
"Comes now Jim Johnson, plaintiff in error, and by leave of the court moves to dismiss his appeal in this cause, and says he will no further prosecute his appeal in this behalf. Wherefore he prays that his appeal and petition in error be forthwith dismissed and that mandate immediately issue in this cause to the District Court of Comanche County, Oklahoma.
"W.C. HENDERSON.
"Attorney for Jim Johnson, Plaintiff in Error."
Motion to dismiss the appeal is sustained, and the clerk of this court, without delay, will issue a mandate to the District Court of Comanche County to proceed at once with the execution of the judgment.
DOYLE and RICHARDSON, JUDGES, concur. *Page 368